PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Cambridge Technology Law LLC
P.O. Box 590638
Newton, MA 02459-0006


In re Application of Salmaan HAMEED and Max Shuichi Dangerfield
Serial No.: 14280469         
Filed: May 16, 2014
Docket: AVMD-020-03US
Title: SECONDARY IMAGING ENDOSCOPIC DEVICE
::::::


DECISION ON PETITION UNDER 37 CFR § 1.181



This is a decision regarding the petition filed February 7, 2021 (Petition) in which Petitioner requests that the examiner be instructed to change her position on the earliest effective filing dates of the pending claims. The petition is being considered under 37 CFR 1.181 and no fee is required.

The petition is dismissed.

The record shows that:

Applicant made benefit claims to provisional application 61/824,933, which was filed May 17, 2013, to provisional application 61/902,079, which was filed November 8, 2013, and to provisional application 61/988,074, which was filed May 2, 2014, in the Application Data Sheet filed May 16, 2014.
In the final Office action mailed September 18, 2020 (Final), claims 1, 2, 11-17, 25-37, and 39-44 were concluded to have an effective filing date of November 8, 2013, with support to the ‘079 provisional application (Final 2).
The Final also concluded claims 7, 8, and 38 to have an effective filing date of May 2, 2014, with support to the ‘074 provision application (Final 2).
The Final indicates that there is no support for a clip in the ‘933 provisional application, and no support for the surface of a clip having an adhesive or elastomeric material in either the ‘933 or ‘079 provisional applications (Final 22-23).
There are no rejections nor objections based on the established effective filing dates of the claims in the Final.


Petitioner argues that the application is entitled to the benefit of the ‘933 provisional application (Petition 1), that the examiner cites no law or legal standard with regard to the benefit issue, and that the examiner does not address applicant’s arguments concerning establishing the effective filing dates of the claims and the question of support provided in the provisional applications (Petition 4-5).

Petitions are permitted “[f]rom any action or requirement of any examiner in the ex parte prosecution of an application.” 37 CFR 1.181. Here, the examiner has not taken any action or requirement, as there is no rejection nor objection made that is affected by the conclusions made by the examiner concerning the claims’ effective filing dates. This lack of action or requirement is even recognized by Petitioner (Petition 2, noting that “[n]o rejection turns on the difference between an effective filing date for this application”). 

Nevertheless, Petitioner argues that they desire a clear record (Petition 2). However, the record is clear. The Final states that ‘933 does not provide support for a clip, and that ‘933 and ‘079 do not provide support for a surface of a clip having an adhesive or elastomeric material, and provides a response to applicant’s arguments explaining the basis for this conclusion (Final 2, 22-23). This also is recognized by Petitioner, who repeats the examiner’s position (Petition 1, 4).

Even if the examiner’s position is considered an action or requirement, petitioner’s arguments are unpersuasive. Merely because petitioner disagrees with the examiner’s conclusions does not merit a direction that the examiner change her position. The MPEP instructs the examiner to put Applicant on notice when it is determined that claims of a later-filed application are not adequately disclosed or enabled by the disclosure of a prior application to be entitled to a benefit of the filing date of the earlier-filed application. See MPEP 211.05. 

Furthermore, there is no evidence that the examiner has taken an arbitrary and capricious position in this case, but has acted properly within the scope of her authority. The Final is a complete Office action and there is no ambiguity found. For the foregoing reasons, it appears that the Final is proper and in full compliance with all applicable statutes and regulations. Under the circumstances, the relief requested by the Petitioner is dismissed.


Conclusion

For the reasons above, Petitioner’s request to direct the examiner to give the application benefit of the provisional application 61/824,933 filing date of May 17, 2013 is dismissed.

The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings. Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision, 37 CFR 1.181(f). No extension of time under 37 CFR 1.136(a) is permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.”



 
PETITION DISMISSED.


/JANET C BAXTER/
Janet Baxter
Acting Director, Technology Center 3700